                                                         1   KATHLEEN BLISS, ESQ.
                                                             Nevada Bar No. 7606
                                                         2   kb@kathleenblisslaw.com
                                                             KATHLEEN BLISS LAW PLLC
                                                         3   1070 West Horizon Ridge Pkwy., Suite 202
                                                             Henderson, Nevada 89012
                                                         4   Telephone: 702.463.9074

                                                         5   Attorney for Archie Elmer-Lokela Gorai

                                                         6
                                                                                         UNITED STATES DISTRICT COURT
                                                         7
                                                                                                 DISTRICT OF NEVADA
                                                         8

                                                         9
                                                             UNITED STATES OF AMERICA,                           CASE NO.: 2:18-cr-00220-JCM-CWH
                                                        10
                                                                            Plaintiff,
                                                        11                                                       STIPULATION AND PROPOSED ORDER
                                                                    v.                                           TO CONTINUE SENTENCING
                                                        12                                                       (1st Request)
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                             ARCHIE ELMER-LOKELA GORAI,
                                                        13
                     HENDERSON, NEVADA 89012




                                                                            Defendant,
KATHLEEN BLISS LAW




                                                        14
                         TEL702.463.9074




                                                        15

                                                        16          ARCHIE ELMER-LOKELA GORAI, by and through his counsel of record, Kathleen

                                                        17   Bliss, Esq., of the law firm Kathleen Bliss Law PLLC; and the United States of America, by and

                                                        18   through Assistant United States Attorney Brandon Jaroch, hereby stipulate and request that the

                                                        19   Court vacate Mr. Gorai’s sentencing hearing currently set for November 14, 2018 and continue it

                                                        20   to a later date, but no sooner than thirty days (30) days from the current date.. This stipulation is

                                                        21   entered info for the following reasons:

                                                        22          1. Defendant Archie Gorai entered a plea of guilty on August 13, 2018, to Count 1 ECF

                                                        23               No. 74 (minutes); 78 (Plea Agreement).

                                                        24          2. Counsel needs time to review the Psychologists evaluation of Mr. Gorai.

                                                        25          3. In light of the above, the parties stipulate to continue Mr. Gorai’s sentencing hearing

                                                        26               to a later date convenient to the Court, but no sooner than December 14, 2018.

                                                        27          4. Mr. Gorai is not incarcerated and does not object to the continuance.

                                                        28          5. This is the first request to continue the sentencing hearing filed herein.

                                                                                                         Page 1 of 3
                                                         1
                                                             DATED: 24th of October 2018
                                                         2

                                                         3
                                                             _ /S/Brandon Jaroch__________          /S/ Kathleen Bliss__________________________
                                                         4   BRANDON JAROCH                         KATHLEEN BLISS, ESQ.
                                                             Assistant United States Attorney       Counel for Gorai
                                                         5   Counsel for the United States
                                                         6

                                                         7

                                                         8

                                                         9

                                                        10

                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL702.463.9074




                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                Page 2 of 3
                                                         1                                UNITED STATES DISTRICT COURT

                                                         2                                     DISTRICT OF NEVADA

                                                         3

                                                         4   UNITED STATES OF AMERICA,                         CASE NO.: 2:18-cr-00220-JCM-CWH

                                                         5                   Plaintiff,
                                                                                                               ORDER TO CONTINUE SENTENCING
                                                         6          v.

                                                         7   ARCHIE ELMER-LOKELA GORAI,
                                                                       Defendant,
                                                         8

                                                         9
                                                                                                         ORDER
                                                        10
                                                                    Based upon the stipulation of counsel, and good cause appearing, IT IS HEREBY
                                                        11
                                                             ORDERED that the Sentencing Hearing currently scheduled for November 14, 2018, at 10:00
                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                                                                December
                                                             a.m., be vacated and continued to the          17, 2018, at 10:30
                                                                                                   ___ of ________,2018         a.m.a.m./ p.m.
                                                                                                                         at ______
                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                                         DATED October 24, 2018.
                                                        14
                         TEL702.463.9074




                                                        15

                                                        16

                                                        17

                                                        18                                               ____________________________________
                                                                                                         The Honorable James C. Mahan
                                                        19
                                                                                                         United States District Judge
                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                       Page 3 of 3
